United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE ARMY, ANNISTON
ARMY DEPOT, Anniston, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Patricia A. Gill, for the appellant
Office of Solicitor, for the Director

Docket No. 10-533
Issued: September 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 17, 2009 appellant filed a timely appeal from an August 28, 2009 merit
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition causally related to
compensable work factors.
FACTUAL HISTORY
On July 22, 2008 appellant, then a 28-year-old heavy mobile equipment repairer, filed an
occupational disease claim (Form CA-2) alleging he sustained an emotional condition as a result
of his federal employment. Appellant stated that he was threatened and called racial names in a
stressful environment while working in Iraq. In a narrative statement received on August 11,
2008, he stated that he began work in Iraq on January 21, 2008 and Doug Turner, the supervisor,

favored other employees. According to appellant some of the employees called the African
American employees “DANS” which he believed stood for “dumb ass niggers.”
Appellant submitted an undated statement on September 9, 2008 in which he reiterated
that African American employees were subject to racial comments. He reiterated that his
supervisor showed favoritism and that his team had to work in the dark. Appellant alleged that
false statements were made about his job performance and he was unfairly disciplined. In an
August 18, 2008 statement, a coworker noted she had witnessed “all of the threats, harassment
and racist statements” made to appellant. The coworker did not provide any specific details and
noted overhearing some racist comments while appellant was not present.
The record indicates that appellant filed a complaint of racial discrimination with the
Equal Employment Opportunity Commission (EEOC). A November 18, 2008 report of
investigation referred to appellant’s allegations and noted that he was asked to leave Iraq in
February 2008 before the end of his tour. With regard to the alleged “DANS” comments, the
report stated appellant indicated the comments were not directed at him, he did not know what
the term meant when he heard it and he did not identify who was speaking. The report noted
appellant alleged he suffered a leg injury on February 15, 2008 but his injury was ignored, with
Mr. Turner testifying that no injury was reported. As to appellant being disciplined and forced to
leave Iraq, Mr. Turner stated he was an unproductive worker who sometimes left work early.
The investigator noted the employing establishment submitted nine witness statements from
coworkers and a statement from an officer that were consistent in describing appellant as not
productive, a disruptive influence and there were problems with his attendance while he worked
in Iraq.1 According to the investigator, there was insufficient evidence to establish a hostile
work environment.
In a February 9, 2009 decision, the Office denied the claim for compensation. It found
appellant did not establish any compensable work factors.
Appellant requested a telephonic hearing before an Office hearing representative, which
was held on June 17, 2009. He testified that his EEO complaint was currently on appeal.
Appellant also described an altercation with a coworker, who used a racial epithet.
In a decision dated August 28, 2009, an Office hearing representative affirmed the
February 9, 2009 decision. He found no compensable work factors had been established.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or adversely
affected by factors of his federal employment.2 This burden includes the submission of a detailed
1

The Board notes the record contains the witness statements, a February 17, 2008 memorandum from Mr. Turner
detailing the reasons for appellant’s dismissal and an April 11, 2008 statement from Major David Centeno. There is
also a June 2, 2008 proposed 60-day suspension for conduct unbecoming a federal employee, insubordination,
loafing and creating a disturbance.
2

Pamela R. Rice, 38 ECAB 838 (1987).

2

description of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.3 A claimant must also
submit rationalized medical opinion evidence establishing a causal relationship between the
claimed condition and the established, compensable work factors.4
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it, but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position or secure a promotion. On the other hand where disability results from an employee’s
emotional reaction to his regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.5
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.6 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.7
With respect to a claim based on harassment or discrimination, the Board has held that
actions of an employee’s supervisors or coworkers which the employee characterizes as
harassment may constitute a factor of employment giving rise to a compensable disability under
the Act. A claimant must, however, establish a factual basis for the claim by supporting the
allegations with probative and reliable evidence.8 An employee’s allegation that he or she was
harassed or discriminated against is not determinative of whether or not harassment occurred.9
ANALYSIS
Appellant’s primary allegation is that he was subject to racial discrimination and
harassment while working in Iraq from January to February 2008. He contends that disciplinary
3

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

4

See Bonnie Goodman, 50 ECAB 139, 141 (1998).

5

Lillian Cutler, 28 ECAB 125 (1976).

6

See Brian H. Derrick, 51 ECAB 417, 421 (2000); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon.,
42 ECAB 566 (1991).
7

Margreate Lublin, 44 ECAB 945, 956 (1993).

8

Gregory N. Waite, 46 ECAB 662 (1995); Barbara J. Nicholson, 45 ECAB 803 (1994).

9

Helen P. Allen, 47 ECAB 141 (1995).

3

actions were taken based on race and he was subject to a hostile environment and racist
comments. Appellant must, however, support his allegations with probative and reliable
evidence. The record does not contain sufficient evidence to establish a compensable work
factor.
With respect to appellant’s being disciplined and sent home from Iraq, no evidence of
discrimination or error was presented. The employing establishment submitted numerous
statements documenting the reasons for appellant’s dismissal based on his work performance and
conduct. As to the alleged racist comments, the Board notes that the EEO investigator’s report
found that the comments were not directed at appellant. Appellant did not believe any comments
were racial epithets and he could not identify individuals who had made such comments to him.
At the telephonic hearing appellant referred to an incident with another coworker where a racial
epithet was used; however, he did not provide a detailed description as to the time, place and
manner of the incident or provide any corroborating evidence. The record does not contain
sufficient evidence to establish a compensable work factor based on harassment, discrimination
or verbal abuse. Appellant filed an EEO discrimination claim, but the record does not contain
any findings to support a claim based on discrimination.10 The witness statement submitted by
appellant was general in nature and did not address any specific incidents involving appellant.11
In addition, the November 18, 2008 investigator’s report found no evidence of a hostile work
environment.
On appeal appellant contends that he submitted sufficient evidence of a hostile work
environment and disparate treatment. As noted, the Board finds that appellant did not establish a
compensable work factor with respect to his claim. Since appellant has not established a
compensable work factor, the Board need not address the medical evidence.12
CONCLUSION
The Board finds that appellant did not establish an emotional condition causally related to
a compensable work factor.

10

The issue is not whether the claimant has established discrimination under EEO standards, but whether
sufficient evidence has been submitted to factually support the claimant’s allegations. Peter D. Butt, Jr., 56 ECAB
117, 123 (2004).
11

See Robert Breeden, 57 ECAB 622 (2006).

12

See Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 28, 2009 is affirmed.
Issued: September 20, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

